DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Application Status
Claims 16-30 are pending and have been examined in this application, claims 1-15 and 17, 29 are cancelled. Claims 16, 18-28 are amended, claims 31-33 are new.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by (GB 2490909 A) to Hill.
In regards to claim 16, Hill anticipates a motor vehicle comprising: a transport surface (Hill; interior surface of the car 100); a door (Hill; any of the doors on car 100); a hatchback or a platform gate (Hill; portion of the vehicle which contains the dog, see FIG 5 below, where the door pivots upwards and is a hatchback or a “platform gate”); and a transport system for an animal, wherein the transport system comprises: a carrier (Hill; 11) received on the transport surface of the motor vehicle (Hill; in the trunk of 100); and a boarding aid (Hill; 12, 12a, 12b, 12c) comprising a first tread element (Hill; 12a) and at least a second tread element (Hill; 12b or 12c), the first tread element swivelably attached to the carrier (Hill; 12a pivoting out from 11 at 19, see FIG 2), wherein the boarding aid is movable from a transport position (Hill; FIG 1) to a boarding position (Hill; FIG 6); wherein the boarding aid is arranged in the transport position on a first side of a plane defined by the carrier (Hill; see FIG 1, 12 exists on one side of a plane created by 11), and the boarding aid is an obstacle for the animal (Hill; see FIG 1, where 12 becomes a barrier); wherein the boarding aid arranged in the boarding position on a second side of the plane defined by the carrier and the animal is able leave the motor vehicle via the boarding aid (Hill; see FIG 6 where 12 extends on an opposite side of a plane created by 11 where the animal can leave or board); wherein the first tread element and the second tread element are moveable relative to each other between an extended condition and a stowed condition (Hill; see FIG 1 and FIG 6, extended and stowed, where 12a and 12b or 12c pivot/swivel with respect to one another); wherein swiveling of the boarding aid relative to the carrier from the transport position to the boarding position provides a movement of the first tread element relative to the second tread element from the stowed condition to the extended condition (Hill; see FIG 1 and FIG 3, where 12a has to swivel and pivot outward to come to the extended position); and the first tread element (Hill; 12a) and the second tread element (Hill; 12b or 12c) are configured to be swiveled between the extended condition and a folded condition (Hill; see FIG 1, FIG 3, FIG 6 where the tread portion swivels from a closed to an open position), and swiveling of the boarding aid relative to the carrier from the transport position to the boarding position provides a swiveling of the first tread element relative to the second tread element from the folded condition to the extended condition (Hill; See FIG 3 where 12a swivels relative to 12b, 12c, then 12b, 12c swivels with respect to 12a outwards in FIG 5).

    PNG
    media_image1.png
    673
    578
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    817
    668
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    656
    616
    media_image3.png
    Greyscale

In regards 23, Hill anticipates the motor vehicle of claim 16, wherein: the carrier comprises a fastening device (Hill; 13, 16) for connection to a reception of the motor vehicle, which reception is complementary to the fastening device (Hill; 16 connected to the interior of the motor vehicle 100).

In regards to claim 24, Hill anticipates the motor vehicle of claim 16, wherein: the transport system comprises a rear wall facing the boarding aid and comprises two side walls (Hill; interior rear and sidewalls facing 11), the rear wall and the side walls movable relative to the carrier (Hill; the walls can move with the car 100 when 11 is removed).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 5941342 A) to Lee.
In regards to claim 21, Hill teaches the motor vehicle of claim 16, but fails to teach wherein: the boarding aid comprises a stand pivotably attached to the second tread element and movable from an unfolded to a folded position, the stand extended mainly parallel to the second tread element in the folded position and the stand coupled to at least one element selected from a group consisting of the first tread element and the second tread element, wherein swiveling of the first tread element or the second tread element provides a swiveling movement of the stand.
Lee teaches the boarding aid comprises a stand (Lee; bottom portion of 20a) pivotably attached to the second tread element (Lee; bottom part of 20a attached to 20b) and movable from an unfolded (Lee; FIG 3) to a folded position (Lee; FIG 4), the stand extended mainly parallel to the second tread element in the folded position (Lee; see FIG 4 where 20a, 20b, and bottom portion of 20a is parallel with each other) and the stand coupled to at least one element selected from a group consisting of the first tread element and the second tread element (Lee; bottom portion of 20a is connected to both 20a and 20b), wherein swiveling of the first tread element or the second tread element provides a swiveling movement of the stand (Lee; swiveling the treads open swivels the bottom portion of 20a, see FIG 3).

    PNG
    media_image4.png
    525
    459
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it has a stand element connected to the treads such as the one taught by Lee. The motivation for doing so would be to provide greater stability of the tread portions.

In regards to claim 30, Hill teaches the motor vehicle of claim 16, wherein: the carrier is positively connected to a connector disposed in a rear portion of the motor vehicle (Hill; connected at 16 in the trunk of a car, see FIG 1).
Hill fails to teach the connection being to a loading-space rail or a lashing eyelet.
Lee teaches the connection being to a loading space rail (Lee; where the steps are connected to the rail of 110, see FIG 10A).

    PNG
    media_image5.png
    543
    419
    media_image5.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it connects to a rail as taught by Lee. The motivation for doing so would be to provide a more stable and secure mechanism to hold the tread portion in place in both an extended and collapsed position, in the case of having larger dogs or multiple dogs. 

Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 6119634 A) to Myrick.
In regards to claim 22, Hill teaches the motor vehicle of claim 16, wherein: at least one element selected from a group consisting of the first tread element and the second tread element is made of a toughened plastic (Hill; [0015])
Hill fails to explicitly teach the material is a composite fiber material.
Myrick teaches the first and second tread elements made of a composite fiber material (Myrick; see Col 3 lines 18-22, components 12 and 14 made of polypropylene and glass fiber-embedded plastic material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it uses a composite fiber material. The motivation for doing so would be to use a material that is strong but also lightweight and durable.

Claims 25, 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 5323921 A) to Olsson.
In regards to claim 25, Hill teaches the motor vehicle of claim 24, but fails to teach wherein: the rear wall is pivotably connected to each of the side walls each along an edge of the rear wall, every side wall comprising at least two sections swivelable relative to each other, wherein the rear wall and the side walls are swivelable relative to each other and to the carrier and are configured to be moved to deposited position on the carrier.
Olsson teaches the rear wall (Olsson; either of 6) is pivotably connected to each of the side walls (Olsson; each of 4, 5) each along an edge of the rear wall (Olsson; see FIG 1) every side wall comprising at least two sections (Olsson; two sections 4 and 5) swivelable relative to each other (Olsson; each of 4 and 5 being siwvelable relative to each other), wherein the rear wall and the side walls are swivelable relative to each other (Olsson; siwvelable along the edges to which each of 4 or 5 attach to 6) and to the carrier (Hill as modified by Olsson; sidewalls connectable to the front portion being 11) and are configured to be moved to deposited position on the carrier (Olsson; sidewalls positioned on the top of 1).

    PNG
    media_image6.png
    672
    461
    media_image6.png
    Greyscale

Hill and Olsson are analogous art from similar fields of endeavor i.e. enclosures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it has interior disposed sidewalls which can be collapsible and disposed on the carrier, such as taught by Olsson. The motivation for doing so would be to provide an enclosed container or carrier which would allow a user to move and transport a pet outside of a vehicle.

In regards to claim 27, Hill teaches the motor vehicle of claim 24, but fails to teach wherein: the rear wall is pivotable by a combination of a first hinge joint and a second hinge joint relative to the carrier, wherein a swiveling of the first hinge joint effects a displacement of a position of the second hinge joint.
Olsson teaches the rear wall is pivotable by a combination of a first hinge joint and a second hinge joint relative to the carrier (Olsson; see FIG 1 where hinge joints on either side of 6 create a first and second hinge joint relative to carrier 1), wherein a swiveling of the first hinge joint effects a displacement of a position of the second hinge joint (Olsson; movement of either joint on either side of 6 would cause the other hinge joint to be displaced since they are connected by 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that it has a rear wall with two hinge joints connected to the side walls. The motivation for doing so would be to provide an enclosed container or carrier which would allow a user to move and transport a pet outside of a vehicle.

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill as modified by (US 5323921 A) to Olsson as applied to claim 25 above, in further view of (US 7861458 B2) to Apps.
In regards to claim 26, Hill as modified by Olsson teach the motor vehicle of claim 25, but fail to teach wherein: the sections of the side walls and the rear wall each are pivotable around pivot axes using turn-slide cylindric joints, pivoting of the sections of the side walls and the rear wall providing a translatory movement of the sections of the side walls and the rear wall relative to the pivot axes, the pivoting providing a combined translatory motion and swiveling of the sections of the side walls and the rear wall relative to each other.
Apps teaches wherein: the sections of the side walls and the rear wall (Apps; side walls 14, 16, end walls 18, 20) each are pivotable around pivot axes (Apps; at 48) using turn-slide cylindric joints, pivoting of the sections of the side walls and the rear wall providing a translatory movement of the sections of the side walls and the rear wall relative to the pivot axes, the pivoting providing a combined translatory motion and swiveling of the sections of the side walls and the rear wall relative to each other (Apps; where the hinge arrangement at 48 creates a vertical translation motion as well as a pivot motion, using a cylindrical piece or pin 55, allowing the wall to translate vertically upwards or downwards before pivoting and rotating about the axis at 48 into place).

    PNG
    media_image7.png
    549
    696
    media_image7.png
    Greyscale

Hill, Olsson, and Apps are analogous art from similar fields of endeavor i.e. enclosures.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill as modified by Olsson such that the hinges were of a construction made to both translate the wall and pivot the wall as taught by Apps. The motivation for doing so would be to allow the walls to provide clearance when being folded flat in a collapsed position.

Claims 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over (GB 2490909 A) to Hill in view of (US 20070084410 A1) to Hain.
In regards to claim 28, Hill teaches the motor vehicle of claim 24, but fails to explicitly teach it further comprising: an energy absorption element meshed with a surface of the rear wall pointing away from the boarding aid.
Hain teaches an energy absorption element (Hain; 132) meshed with a surface of the rear wall pointing away from the boarding aid (Hain; on the rear wall 104 [0035]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hill such that the rear walls have energy absorption elements such as the ones taught by Hain to help soften movement when the car speeds up or brakes.

Allowable Subject Matter
Claims 18-20 would be allowable if rewritten to include all of the limitations of the base claim and any intervening claims.
Claims 31-33 are allowed.
Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicant argues that Hill fails tot each the limitations of the amended claims, specifically that “The boarding aid of Hill comprising three tread elements, denoted by reference numbers 12a, 12b and 12c in figures 1 and 6, does not disclose “swiveling of the boarding aid relative to the carrier from the transport position to the boarding position provides a swiveling of the first tread element to the second tread element from the folded condition to the extended condition.” Instead, as depicted in Hill’s Figures 3-6, elements 12a, 12b and 12c are unfolded in a separate operation after they are moved from a position perpendicular to element 20 to a position horizontal to element 20.”
Examiner respectfully disagrees. Hill teaches the limitation such that positioning boarding aid from the transport position to the boarding position requires “swiveling” due to the hinges 17 between the treads. [0032] and [0033] indicate that the folded configuration of 12a, 12b, and 12c are pivotally attached to one another, the first tread 12a being pivotally connected to the frame 11. When a user unfolds 12a, 12b, and 12c, each portion has to swivel relative to the other portion(s) in order to be unfolded, and must swivel with respect to the other portion(s) when folded again. As can be seen in FIGs 7a-7c specifically, the first tread 12a swivels about a point at the rightmost end of 12a with respect to 11 and with respect to 12b and 12c in order to unfold into place. Applicant argues that these are done in “a separate operation”, however the claim limitations do not require a simultaneous operation, just that the swiveling of the boarding aid also provides for swiveling of the first tread element to the second tread element. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATELYN THANH-MAI TRUONG whose telephone number is (571)272-0023. The examiner can normally be reached Monday - Thursday: 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN DINH can be reached on (571) 272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.T.T./Examiner, Art Unit 3647                                                                                                                                                                                                                                                                                                                                                                                                 /TIEN Q DINH/Supervisory Patent Examiner, Art Unit 3647